1
                                                                         JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
     GILBERT MARTINEZ,                 ) NO. EDCV 18-2529-ODW (KS)
11                                     )
                      Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   DEBBIE ASUNCION, Warden,          )
                                       )
15                    Respondent.      )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21        IT IS ADJUDGED that this action is dismissed with prejudice.
22
23   DATED: October 28, 2019
24                                                    ________________________________
25                                                             OTIS D. WRIGHT
                                                      UNITED STATES DISTRICT JUDGE
26
27
28

                                               1
